Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response filed 14 Oct 2021 provides claims 1-20 pending, with claims 1, 18, and 19 independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2018/0302638).
	For claim 1, Seo discloses a method of video decoding at a video decoder ([0061] FIG. 2 illustrates a schematic block diagram of a decoder), comprising: 
	receiving a bitstream ([0042] syntax elements present in a bitstream) including a syntax element associated with a parent coding unit (CU) in a picture ([0167] Table 1 illustrates the syntax of a coding unit level),
the first syntax element indicating whether a direct split mode ([0085]: e.g. split_cu_flag) is enabled for partitioning the parent CU into a predefined set of child CUs without performing a recursive tree-structure-based partitioning ([0085] e.g. when the value of the flag that represents whether to partitioned is ‘1’, the corresponding CU is further partitioned into four CUs;);
partitioning the parent CU into the predefined set of child CUs without performing the recursive tree-structure-based partitioning based on the first syntax element indicating that the direct split mode is enabled for partitioning the parent CU into the predefined set of child CUs without performing the recursive tree-structure-based partitioning ([0085] when the value of the flag that represents whether to partitioned is ‘1’, the corresponding CU is further partitioned into four CUs),
Seo does not expressly disclose a number of the predefined set of child CUs being greater than 4. 
However, Seo teaches in paragraph [0083] to use depth and split_cu_flags to enable providing a number of the predefined set of child CUs being greater than 4 ([0083] predetermined maximum depth information (or maximum level information). Furthermore, each partition CU may have depth information. Since the depth information represents a partition count and/or degree of a CU, it may include information about the size of a CU. [0085] e.g. when CTU is at depth = 0, and split_cu_flag = 1; there become four CU blocks at depth = 1. Then, for a CU block at depth = 1, and split_cu_flag = 1, there become a total of seven child CUs with three at depth =0, and four at depth = 1.  E.g. Fig. 4). It would be obvious for a person with ordinary skill in the art to combine Seo teachings to improve partition data coding efficiency.
	For claim 2, Seo discloses wherein at least two subdivisions need to be performed when the parent CU is partitioned using the recursive tree-structure-based partitioning ([0073] e.g. sub-block "c."  An encoder partitions a single image (or picture) into coding tree units (CTUs) of a quadrangle form) in order to obtain the same set of child CUs ([0092] Referring to FIG. 4(a), assuming that the size of a single CU is 2N.times.2N (N=4, 8, 16 and 32), the single CU may be partitioned into two types (i.e., 2N.times.2N or N.times.N).). 
	For claim 3, Seo discloses wherein at least one of the child CUs has a size larger than a minimum allowed CU size for partitioning the parent CU ([0096] As in the intra prediction, the PU partition of an N.times.N form may be performed only if the size of CB for the luma component of CU is the minimum size) and includes no syntax element to indicate whether the at least one of the child CUs is to be further subdivided ([0088] A PU is not partitioned in a quad -tree structure, but is partitioned once). 
	For claim 4, Seo discloses wherein the recursive tree-structure-based partitioning is a recursive partitioning based on a binary tree structure, a ternary tree structure, a quadtree structure, an extended quadtree structure, or a combination of two or more of the binary tree structure, the ternary tree structure, the quadtree structure, or the extended quadtree structure ([0075] One CTU may be partitioned in a quad -tree structure.). 
	For claim 5, Seo discloses wherein the parent CU is a coding tree unit (CTU) partitioned from the picture, or is partitioned from a CTU that is partitioned from the picture ([0073] An encoder partitions a single image (or picture) into coding tree units (CTUs)). 
	For claim 6, Seo discloses wherein the child CUs are CUs that are not further subdivided ([0077]: The quad-tree is partitioned until a leaf node is reached. The leaf node corresponds to a CU.). 
	For claim 7, Seo discloses wherein no syntax element associated with each of the child CUs is transmitted in the bitstream for indicating whether each of the child CUs is further subdivided ([0167] Table 1 illustrates the syntax of a coding unit level. That is, PartMode syntax indicates predetermined partitioning type) 
	For claim 8, Seo discloses wherein at least one of the child CUs is associated with a syntax element indicating whether the at least one of the child CUs is further subdivided ([0167] Table 1 illustrates the syntax of a coding unit level. That is, PartMode syntax indicates predetermined partitioning type) . 
	For claim 9, Seo discloses wherein the child CUs have a same shape and size (Fig. 4(a): NxN partitioning). 
	For claim 10, Seo discloses wherein the child CUs have a square shape or a rectangular shape (Fig. 4(a): NxN partitioning). 
	For claim 11, Seo discloses wherein the child CUs have a size of 8.times.8 samples ([0076]: In HEVC, a CU size may be determined as one of 64.times.64, 32.times.32, 16.times.16, and 8.times.8.). 
	For claim 12, Seo discloses wherein the child CUs have different shapes or sizes (Fig. 4(b): 2NxN partitioning). 
	For claim 13, Seo discloses further comprising: receiving a third syntax element indicating a template describing the predefined set of child CUs. ([0167] coding_unit( x0, y0, log2CbSize )). 		For claim 14. The method of claim 1, wherein the number of the predefined set of child CUs is equal to or greater than 8 ([0115] Furthermore, at least one of the nodes having the depth of 2 may be partitioned in a quad-tree form again.).
	For claim 15. The method of claim 1, wherein the number of the predefined set of child CUs is equal to or greater than 16 ([0115] Furthermore, at least one of the nodes having the depth of 2 may be partitioned in a quad-tree form again.).
	For claim 16. The method of claim 1, wherein the number of the predefined set of child CUs is equal to or greater than 32.( [0115] Furthermore, at least one of the nodes having the depth of 3 may be partitioned in a quad-tree form again.).
For claim 17. The method of claim 1, further comprising: in response to the direct split mode being disabled for partitioning the parent CU ([0184] For example, when not using asymmetrical 4-block part mode, 
determining that the parent CU is partitioned by performing the recursive tree-structure-based partitioning ([0075] Such splitting of the quad-tree structure may be recursively performed).
For claims 18-20, Seo discloses the claimed limitations as discussed for corresponding limitations in claims 1-16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TSAI; Chia-Ming et al.	US 20210092394 A1	Methods and Apparatus of Alternative Transform Skip Mode for Image and Video Coding
IKAI; Tomohiro et al.	US 20200077099 A1	IMAGE DECODING DEVICE AND IMAGE CODING DEVICE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485